Case 5:17-cv-00002-JGB-KK Document 49-2 Filed 10/11/18 Page 1 of 3 Page ID #:1920




              Exhibit B




                                                                      MCH - 000008
Case 5:17-cv-00002-JGB-KK Document 49-2 Filed 10/11/18 Page 2 of 3 Page IDPage 1 of 1
                                                                           #:1921



  Charles Harrison

  From:     Frank Adamitis [franksc@linkline.com)
  Sent:     Tuesday, March 30, 2010 7:13 AM
  To:       Charles Harrison
  Subject: Budget 2010

Charlie,

Please send me t.Qe board ag roved budget for 20 l_Q. It looks like you fired Tucker and brought in your
own firm, more money of course. I think they consist of old Anderson employees. Tucker most likely
would have never agreed to your prior period adjustments that in effect "pad" the bottom lines going
forward in the amount of $923K. Is that the reason the comparative 2009 statements were not included
in the audit report but were included in the MDA (Tucker being fired)?


I have a problem with statements made on page 6. The negative financial performance was caused
exclusively by hoss and luke, but the sentence doesn't make this clear. It lumps me with those two
which is defamatory and needs to be restated. Next, this statement and the accompanying bullets are
misleading: "Midway through the fiscal year ended June 30, 2009, new senior management was hired,
and the following actions were implemented:" Again this is defamatory. The implication is that the
prior management was fired for cause. In reality hoss retired and I was fired because you wanted to
replace me with your unemployed girlfriend and because hoss was mad that I wouldn't change the 2009
budget to reflect what he felt the hospital's profitably would be, hoss was mad that I wouldn't fire Pam
and the entire PFS department because he thought it was their fault for the system installation fiasco,
hoss was made that told the board of all the problems I found, hoss was mad that I wanted to get quotes
for health insurance since the cost appeared too high to me and stern, and hoss was mad because he
thought the 2008 financials were wrong. He couldn't accept the huge loss so he blanked out and blamed
me for the financials being wrong. I was right in all cases. Your bullet points indicate that these issues
were solved by the "new senior management." Days would not have dropped from 130+ to the 70 day
range and record cash collected if nearly all the PFS problems including admitting problems related to
work flow had not been solved, accounts not been collected upon, lack of experienced PFS management,
lack of training, etc. The bottom line is that hospital would now be almost assuredly bankrupt if Pam
and I had not fixed the PFS problems and collected the cash. Also, I wanted to get the CDM fixed in
September 2007, but hoss said we had no money. I told him how can we have money for advertising
but none to fix the cdm? He had as usual no answer. And I told the board that we would be very lucky
if the MRI trucked in by hoss without any analysis broke even. Hoss was furious, but again I was right.




No virus found in this incoming message.
Checked by AVG -www.avg.com
Version: 8.5.437 / Virus Database: 271.1.1/2779 - Release Date: 03/30/1O 06:32:00




                                                                                          MCH - 000009

3/30/2010
Case 5:17-cv-00002-JGB-KK Document 49-2 Filed 10/11/18 Page 3 of 3 Page IDPage
                                                                           #:1922
                                                                               1 of 1



  Charles Harrison

  From:       Julie Atwood
  Sent:       Thursday, March 25, 2010 10:40 AM
  To:         Charlie Harrison
  Subject: FW: 401 K Rollover

I guess I spoke to soon ©


From: Frank Adamitis [mailto:franksc@linkline.com]
Sent: Thursday, March 25, 2010 5:10 AM
To: Julie Atwood
Subject: Re: 401K Rollover

Julie,

I was made privy to your opinions you communicated to unemployment. They were inaccurate; check my list of
major problems I found, e.g. days at 130+, admitting staff untraining, prices not being raised for years, etc, etc.
Those who allowed them to happen, e.g. jim, are the ones your opinion matches. Have you heard about Pam now
at St B's? I guess she was worth more than you thought but I knew she was worth. That is not too bad, i.e. going
from someone who I was told to fire to the director of PFS at an one of the major hospitals in the inland empire. She
is easily into six figures. Finally, I heard that all patients are admitted via the ER, central admitting as it is
called, since there is not enough money to keep the front admitting area open, even after cutting the OB department
out. I could never figure why the hospital needed a marketing department, a secretary for marketing, and a clerk for
the hr department.

Hope all is well with you and your family.



  ----- Original Message ----­
  From: Jqlie Atwoqd
  To: Franksc@linkline.com
  Cc: Ch;;irles Harrison
  Sent: Monday, March 22, 2010 3:03 PM
  Subject: 401 K Rollover

  Hi Frank,

  Charlie shared with me your desire to rollover your 401k. Lincoln has a form for you to complete. I will drop that
  in the mail today. Please complete and send back (or Fax to me at 909-336-3821) so that I may sign and forward
  to Lincoln. Should you have any questions please do not hesitate to contact me.

  Hope all is well with you and your family.



 Julie Atwood
 Director of Human Resources
 Mountains Community Hospital
 909.436.3270 Direct
 909.336.3821 Fax




                                                                                                   MCH - 000010

3/25/2010
